FILE COPY




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                            April 6, 2021

                                        No. 04-21-00040-CR

                                           Isis WOODS,
                                              Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                 Trial Court No. 17-0809-CR-C
                         Honorable William D. Old III, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief pursuant to Anders v. California,
368 U.S. 738 (1967), in which he asserts there are no meritorious issues to raise on appeal.
Counsel has informed the appellant of her right to file her own brief and provided appellant with
a form motion for pro se access to the appellate record. See Kelly v. State, 436 S.W.3d 313, 319–
20 (Tex. Crim. App. 2014); Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—San Antonio 1997,
no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). The
State has filed a letter waiving its right to file an appellee’s brief unless the appellant files a pro
se brief.

         If appellant desires to file a pro se brief in this appeal, she must do so within thirty days
from the date of this order. See Bruns, 924 S.W.2d at 177 n.1. If the appellant files a pro se
brief, the State may file a responsive brief no later than thirty days after the date appellant’s pro
se brief is filed in this court.

     We ORDER the motion to withdraw, filed by appellant’s counsel in this appeal, to be
HELD IN ABEYANCE pending further order of the court.




                                                       _________________________________
                                                       Rebeca C. Martinez, Chief Justice
                                                                             FILE COPY



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of April, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court